DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 22, 2022, has been entered. The amendment to the Claims and Arguments filed on February 9, 2022, are considered in this office action.
Response to Arguments
Applicant’s arguments filed February 9, 2022, with respect to the two-part jacket matches the exterior shape of the unreinforced flexible polymer conduit to snugly incapsulates the unreinforced flexible polymer conduit and provides resistance to expansion of the unreinforced flexible polymer conduit have been fully considered and are persuasive. Brown et al. (US 4,895,341) teaches an unreinforced flexible polymer conduit, but figure 1 illustrates gaps 12 and 13 between the flanges of the unreinforced flexible polymer conduit (22). Additionally, Brown does not teach providing resistance to expansion of the unreinforced flexible polymer conduit.
Status of Claims
Amendment to the Claims was filed on February 9, 2022.
Claims 1-31 were canceled. Claims 43 and 44 were newly added.
Claims 32-44 are currently pending.
Allowable Subject Matter
Claims 32-44 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The combination of Mogler et al. (US 5,098,060) in view of Bardet (US 2,964,285), in further view of Ziegler (US PG PUB 2008/0169037) in further view of Brown et al. (US 4,895,341), as applied to claim 32, in further view of Marcilese et al. (US PG PUB 2009/0078905) is the closest art to the claimed invention, except the combination does not disclose the first half and the second half configured to mate with each other with their respective inner surfaces together defining a passageway through the respective two-part rigid jacket which matches the exterior shape of the unreinforced flexible polymer conduit and contacts and surrounds the unreinforced flexible polymer conduit to snugly encapsulate the unreinforced flexible polymer conduit and provide resistance to expansion of the unreinforced flexible polymer conduit.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Hotta (JP 08219355A, Translation is attached) discloses a two-part rigid jacket with a unreinforced flexible polymer conduit, except the flexible conduit is either molded inside the rigid jacket or adhesive is used to adhere the flexible conduit to the rigid jacket.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daphne Barry whose telephone number is (571)272-9966 and fax number is (571) 273-9966.  The examiner can normally be reached on Monday through Friday 9 AM-6 PM (eastern).
If attempts to reach the examiner by telephone are unsuccessful, one of the examiner’s supervisors can be reached by phone, either Mary McManmon can be reached at (571) 272-6007, Craig 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAPHNE M BARRY/Primary Examiner, Art Unit 3753